Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 16/624,473 has a total of 21 claims pending in the application; there are 3 independent claim and 18 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING IDS:
The information disclosure statement (IDS) submitted on 05/01/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

INFORMATION CONCERNING CLAIMS:
Claim Interpretation
Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-32, 36-37, 39, and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. “Hampel” (US 2016/0028728 A1) in view of Grab et al. “Grab” (US 2013/0007471 A1).
1.	In regard to claim 27 Hampel teaches: 
“A memory device, comprising: an array of memory cells;” (e.g., ¶¶ 0163-164; Figs. 1 and 18). Hampel teaches a System-on Chip comprises various memory devices such as SDRAM and flash memory but does expressly disclose an array of memory cells. However, one having ordinary skill in the art understand SDRAM and or flash memory comprises array of memory cells.
“and an access management architecture providing a secure access to a test mode of the array of memory cells (e.g., ¶ 0040, access control rule may further comprise the required security state or level of secure execution required by an initiator to authorize the requested access; ¶ 0073, the access control unit 140 may be configured to enter the testing mode responsive to detecting the assertion of a dedicated test_mode signal), the access management architecture comprising: a (e.g., ¶ 0041, identify two or more devices). 
“a non-volatile memory area storing specific data to be used by the cryptographic algorithm for calculating the internal signature;” (e.g., ¶ 0042, control unit 140 may comprise a secure memory 170 for storing the access control data; ¶ 0045, cryptographic hash 210 may be represented by a keyed-hash message authentication code (HMAC) produced by a SHA-compliant function; ¶¶ 0058-0066). Keys and other access control data or parameters for calculating signature stored in the secure memory. 
“and a comparison block for comparing the calculated internal signature with a user provided signature to generate an enable signal allowing access to the test mode of the array of memory cells.” (e.g., ¶ 0125, step 1252 in Fig. 14C, computing a value of the cryptographic hash function of the incoming message; ¶ 0125, step 1254 in Fig. 14C, determined by applying a cryptographic hash function to the session key value matches the stored value of the cryptographic key signature; ¶ 0073, the access control unit 140 may be configured to enter the testing mode responsive to detecting the assertion of a dedicated test_mode signal). However, Hampel does not appear to expressly teach while Grab discloses: 
“a cryptographic algorithm calculating an internal signature having a mechanism for ensuring data freshness;” (e.g., ¶ 0091) allowing data to be refreshed or updated using the newer device match data and/or timestamps.
Disclosures by Hampel and Grab are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the Systems and methods for implementing access control by systems-on-chip (SoCs) taught by Hampel to include the allowing to refresh data disclosed by Grab.
The motivation for including the refreshing using timestamp as taught by paragraph [0004] of Grab is to for authenticating playback devices using timestamp.
Therefore, it would have been obvious to combine teaching of Grab with Hampel to obtain the invention as specified in the claim. 
2.	In regard to claim 39 Hampel teaches: 
“A method for managing access to a memory array (e.g., ¶¶ 0163-164; Figs. 1 and 18), comprising: providing data identifying a memory device including the memory array (e.g., ¶ 0041, identify two or more devices), along with specific data to a cryptographic algorithm;” (e.g., ¶ 0042, control unit 140 may comprise a secure memory 170 for storing the access control data; ¶ 0045, cryptographic hash 210 may be represented by a keyed-hash message authentication code (HMAC) produced by a SHA-compliant function; ¶¶ 0058-0066). Keys and other access control data or parameters for calculating signature stored in the secure memory.
“calculating an internal signature;” (e.g., ¶ 0125, step 1252 in Fig. 14C, computing a value of the cryptographic hash function of the incoming message).
(e.g., ¶ 0071, signature value, which has been previously stored in the transition buffer). 
“comparing the internally calculated signature with the user provided signature;” (e.g., ¶ 0125, step 1252 in Fig. 14C, computing a value of the cryptographic hash function of the incoming message; ¶ 0125, step 1254 in Fig. 14C, determined by applying a cryptographic hash function to the session key value matches the stored value of the cryptographic key signature). 
“and allowing access to the memory array in a test mode in case of matching signatures.” (e.g., ¶ 0040, access control rule may further comprise the required security state or level of secure execution required by an initiator to authorize the requested access; ¶ 0073, the access control unit 140 may be configured to enter the testing mode responsive to detecting the assertion of a dedicated test_mode signal). However, Hampel does not appear to expressly teach while Grab discloses:
“verifying data freshness;” (e.g., ¶ 0054, validation of timestamp) timestamp can indicate the last time data or device updated. The motivation for combining is based on the same rational presented for rejection of the independent claim 1.
3.	In regard to claim 45 Hampel teaches: 
“A system, comprising: a System-on-Chip (SoC) component including a memory device ¶¶ 0163-164; Figs. 1 and 18), the memory device comprising: an array of memory cells;” (e.g., ¶¶ 0163-164; Figs. 1 and 18). 
(e.g., ¶ 0040, access control rule may further comprise the required security state or level of secure execution required by an initiator to authorize the requested access; ¶ 0073, the access control unit 140 may be configured to enter the testing mode responsive to detecting the assertion of a dedicated test_mode signal), the access management architecture comprising: a register group comprising data identifying the memory device;” (e.g., ¶ 0041, identify two or more devices).
“a non-volatile memory area storing specific data to be used by the cryptographic algorithm for calculating the internal signature;” (e.g., ¶ 0125, step 1252 in Fig. 14C, computing a value of the cryptographic hash function of the incoming message).
“and a comparison block for comparing the calculated internal signature with a user provided signature to generate an enable signal allowing access to a test mode of the array of memory cells.” (e.g., ¶ 0125, step 1252 in Fig. 14C, computing a value of the cryptographic hash function of the incoming message; ¶ 0125, step 1254 in Fig. 14C, determined by applying a cryptographic hash function to the session key value matches the stored value of the cryptographic key signature). However, Hampel does not appear to expressly teach while Grab discloses:
“a cryptographic algorithm calculating an internal signature having a mechanism for ensuring data freshness;” (e.g., ¶ 0091) allowing data to be refreshed or updated using the newer device match data and/or timestamps. The motivation for combining is based on the same rational presented for rejection of the independent claim 1.
4. In regard to claim 28 Hampel further teaches: 
“wherein the cryptographic algorithm uses a secure hash function.” (e.g., ¶ 0045). 
5. In regard to claim 29 Hampel further teaches:  
“wherein the cryptographic algorithm uses a Message Authentication Code (MAC) function.” (e.g., ¶ 0045, keyed-hash message authentication code (HMAC)).
6. In regard to claim 30 Hampel further teaches:   
“wherein the specific data stored in the non-volatile memory area is a Secret Key of the MAC function.” (e.g., ¶ 0045, secret (e.g., key)).
7. In regard to claim 31 Hampel further teaches:   
“a register for storing the calculated internal signature.” (e.g., ¶ 0059).
8. In regard to claim 32 Hampel further teaches: 
“a register being accessed from outside the memory array to store a signature previously provided by a user.” (e.g., ¶ 0029, Target devices may be provided by on-chip or off-chip memory devices, storage devices).
9. In regard to claim 36 Hampel further teaches: 
“wherein the cryptographic algorithm is hardware implemented.” (e.g., ¶ 0031, The systems and methods described herein may be implemented by hardware).
10. In regard to claims 37 and 47 Hampel further teaches: 
“a further non-volatile memory area storing customer specific data to be used by the cryptographic algorithm for calculating the internal signature to authorize access to the memory array in more than one test mode.” (e.g., ¶ 0073,To support the post-production testing, the access control unit 140 may be configured to enter the testing mode responsive to detecting the assertion of a dedicated test_mode signal; (e.g., ¶ 0124, Fig. 14C, at block 1250, a SoC implementing the method may receive, from a programming agent, a message comprising a programming sequence; (e.g., ¶ 0126, Fig. 14C, determined by applying a cryptographic hash function to the session key value matches the stored value of the cryptographic key signature;  e.g., ¶ 0128, Fig. 14C, At block 1258, the SoC may store the received access control data items in a memory data structure residing in a secure memory).
11. In regard to claim 41 Hampel further teaches:  
“wherein the cryptographic algorithm uses a secure hash function (e.g., hash function, a Message Authentication Code (MAC) function (e.g., HMAC), or both.” (e.g., ¶ 0045).
12. In regard to claim 42 Hampel further teaches: 
“storing the specific data in a register of the memory array.” (e.g., ¶ 0067). 
13. In regard to claim 43 Hampel further teaches:  
(e.g., ¶ 0073, detecting the assertion of a dedicated test_mode signal). 
 14. In regard to claim 46 Hampel further teaches: 
“wherein the memory device further comprises: a register for storing the internally calculated signature; and a register being accessed from outside the memory array and configured to store a previously provided signature provided by a user.” (e.g., ¶ 0029, initiator devices may be represented by on-chip or off-chip central processing units).

Claims 33-35 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel in Grab as applied to claim 32 and 39 above, and further in view of La Fever et al. “Fever” (US 2013/0125204 A1).
15. 	In regard to claim 33 Hampel in view of Grab teach all limitations included in claim 32 but do not appear to expressly teach while Fever discloses: 
“wherein the register storing the previously provided signature is a data register of a Joint Test Action Group (JTAG).” (e.g., ¶ 0097) signature registers defined as extension JTAG register set.
Disclosures by Hampel, Grab, and Fever are analogous because they are in the same field of endeavor and/or solving a similar or common problem.

The motivation for including the refreshing using timestamp as taught by paragraph [0004] of Grab is to for authenticating playback devices using timestamp; furthermore, the motivation for including JTAG registers as taught by paragraph [0012] of Fever is the JTAG or similar protocol, performs operation on a series of one or more devices with a few signals, while enabling the focus on any one device at a time in the chain, these implementations facilitate authentication of virtually an unlimited mix, count and complexity of target boards/devices.
Therefore, it would have been obvious to combine teachings of Fever and Grab with Hampel to obtain the invention as specified in the claim. 
16. In regard to claim 34 Fever further teaches: 
“wherein the register group comprises a first register for non-volatile component variables of a Joint Test Action Group (JTAG) protocol and a second register for volatile component variables of the JTAG protocol.” (e.g., ¶ 0153, memory devices as enabled by conventional JTAG methods; ¶ 0154, storage devices may include flash devices such as volatile memory such as RAM).
17. In regard to claim 35 Fever further teaches: 
(e.g., ¶¶ 0159-0160). JTAG instruction code loads random number.
18. In regard to claim 40 Fever further teaches:
“storing the data identifying the memory device in a register of a Joint Test Action Group (JTAG) protocol.” (e.g., ¶ 0030).  

Allowable Subject Matter
19.	Claims 38, 44, and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
20.	The prior art does not appear to disclose or suggest the distinct features “a decisional multiplexer receiving the specific data and the customer specific data and providing one of them to the cryptographic algorithm on the basis of a command signal”, recited in claims 38 and 48.
20.	The prior art does not appear to disclose or suggest the distinct features “selecting the specific data or the customer specific data to access different testing modes”, recited in claim 44.

Conclusion
The prior art made of record and not relied upon are as follows:
1.	Birgisson et al. (US 20170214664 A1).
2. 	Lindmo et al. (US 20080137861 A1).
3. 	Yu et al. (US 20100333055 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/          Primary Examiner, Art Unit 2135                                                                                                                                                                                              
November 5, 2021